Citation Nr: 1636348	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for service-connected degenerative changes associated with herniated nucleus pulposus of L5-S1.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected radiculopathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from November 2003 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  

This matter was previously before the Board in March 2015 and December 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With specific regard to the issue of an increased disability rating for the service-connected degenerative changes associated with herniated nucleus pulposus of L5-S1, the Veteran's disability may be rated under the General Rating Formula for Diseases and Injuries of the Spine, wherein a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

The disability may also be rated under the criteria for rating intervertebral disc syndrome, wherein the disability is rated based upon incapacitating episodes where incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent disability rating.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  A maximum disability rating of 60 percent is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is noted that an "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

On examination in April 2013, the VA examiner checked the box indicating that that the Veteran had intervertebral disc syndrome with incapacitating episodes over the preceding 12 months with a duration of at least six weeks.  However, there is no indication for the basis for this conclusion and the claims file does not contain any other evidence that the Veteran had incapacitating episodes of any duration as defined in the applicable regulation.  During the February 2016 VA examination, the VA examiner indicated that the Veteran had intervertebral disc syndrome, but without incapacitating episodes.

Given that the April 2013 VA examination report is the only indication that the Veteran has had incapacitating episodes during the entire appeal period, incapacitating episodes are clearly and specifically defined in Note 1 to the Formula for rating IVDS, and there is no explanation for the basis for the conclusion that there were at least 6 weeks of incapacitating episodes during the preceding 12 months, the Board finds that a remand for additional information on this question is warranted.  The AOJ should request from Dr. H.C., the physician who conducted the April 2013 VA examination, an explanation of the basis for his conclusion that the Veteran experienced at least 6 weeks of incapacitating episodes during the previous 12 months.  If Dr. H.C. is unavailable, another VA physician should be asked to review the claims file and provide this information.

In addition, the Veteran applied for, and was denied, Social Security Administration (SSA) disability benefits based in part on his low back disability.  However, SSA determinations are not binding on the Board, but the decision and the documents on which it is based are relevant evidence.  Anderson v. Brown, 5 Vet. App. 347, 353 (1993) (although SSA disability findings are not binding on the Board, they are at a minimum evidence which cannot be ignored, and if they are not accepted, the Board must explain its reasons for so finding).  The fact that the Veteran has asserted he is unemployable due at least in part to his service connected low back disability is sufficient to raise the issue of entitlement to a TDIU as part of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Consequently, the Board has listed this issue on the title page and it should be adjudicated in the first instance by the AOJ.

The issue of an increased disability rating for the service-connected radiculopathy of the right lower extremity is inextricably intertwined with the other claims and will therefore be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, any additional outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Request from Dr. H.C., the physician who conducted the April 2013 VA examination, an explanation of the basis for his conclusion that the Veteran experienced at least 6 weeks of incapacitating episodes during the previous 12 months.  If Dr. H.C. is unavailable, another VA physician should be asked to review the claims file and provide this information.

3.  Readjudicate the Veteran's increased rating claims and adjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




